Citation Nr: 1726645	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-14 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her parents



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1974 to December 1977.  He died in January 2011, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The RO in St. Petersburg, Florida currently has jurisdiction over the appeal.

In October 2016, the Appellant and her parents testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran's death certificate indicates that the primary cause of his death was basilar skull fractures with subdural hemorrhage, contusions and traumatic axonal injury of brain, and blunt impact to head secondary to a motorcycle accident.  The Appellant asserts that the Veteran's service-connected coronary artery disease was the cause of his fatal motorcycle accident.  See Board Hearing Transcript (Tr.) at 3.  

Remand is necessary to obtain relevant records from St. Joseph's Hospital and a medical opinion.  The Appellant should also be offered an additional opportunity to submit an amended death certificate.  See id. at 14.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Appellant, obtain all records pertaining to the Veteran from St. Joseph's Hospital in Tampa, Florida.

If the records are unavailable, the claims file should be clearly documented to that effect, and the Appellant and her representative must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Invite the Appellant to submit any outstanding relevant medical statements, medical literature, treatise evidence, and an amended death certificate.

3.  Then arrange for a VA physician to review the record and provide an opinion addressing the relationship, if any, between the Veteran's service-connected disabilities, to include coronary artery disease and hypertension, and his death.  The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to, and be reviewed by, the designated physician, and the opinion should include discussion of the Veteran's documented medical history and all lay assertions, to include those advanced by the Appellant and on her behalf.  The examining physician should address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected coronary artery disease and hypertension were a principal cause of his death?  In answering this question, address whether the Veteran's heart disabilities, singly or jointly with some other condition, were the immediate or underlying cause of death.

(b) Is it at least as likely as not that the Veteran's service-connected coronary artery disease and hypertension were a contributory cause of his death?  In answering this question, address whether the Veteran's heart disabilities contributed substantially or materially to death; combined to cause death; or aided or lent assistance to the production of death.  In addressing the foregoing, the physician must discuss Dr. Frenzel's December 2016 e-mail indicating that a cardiac arrhythmia, such as ventricular fibrillation, would cause loss of consciousness with subsequent loss of control of the motorcycle, and even if the Veteran's implanted defibrillator "fired" he still likely would have lost consciousness; and that if St. Joseph's Hospital did not interrogate the defibrillator then it cannot be proven that it did not fire and hence it cannot be proven that he did not have an arrhythmia that caused loss of consciousness with subsequent loss of control of the motorcycle.

In rendering this opinion, the examiner should specifically address the effects of his heart disabilities on a vital organ, and whether the service-connected heart disabilities had debilitating effects and general impairment of health that would render the Veteran less capable of resisting the effects of other disease or injury primarily causing death.

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



